                     Case1:18-cv-11386-VSB-KHP
                     Case 1:18-cv-11386-VSB-KHP Document
                                                Document308
                                                         306 Filed
                                                             Filed07/23/21
                                                                   07/22/21 Page
                                                                            Page11of
                                                                                  of55
                                                                                     2

                                                        LAW OFFICES
                                         GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                         PATENT, COPYRIGHT AND TRADEMARK MATTERS                    HARRY J. GWINNELL◊
BRUCE H. BERNSTEIN                                                                                   JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                  1950 ROLAND CLARKE PLACE                           KENNETH H. SALEN ◊
ARNOLD TURK ∆                                       RESTON, VA 20191 -1411                           SOK K. HONG ◊
MICHAEL J. FINK                                                                                      TAI
STEPHEN M. ROYLANCE ◊                                TEL: (703) 716 -1191                            JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER
                                                     FAX: (703) 716-1180                             GARY M. JACOBS ◊
WILLIAM E. LYDDANE                                                                                   JAMES A. GROMADA
WILLIAM S. BOSHNICK *                           EMAIL: gbpatent@gbpatent.com                         SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                                ALI M. IMAM *
P. BRANKO PEJIC *                                     www.gbpatent.com                               CHAD E. GORKA
DANIEL B. MOON
                                                                                                     CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
ENOCH PEAVEY
                                                                                                     DANIELLE C. PFIFFERLING
SEAN C. MYERS-PAYNE, Ph.D.
JONATHAN R. MILLER *                                                                                     _________
STEVEN B. POLLICOFF *
BARRY I. HOLLANDER ◊                                                                                 * ADMITTED TO A BAR
GARY V. HARKCOM *◊                                                                                      OTHER THAN VA
                                                                                                       REGISTERED PATENT AGENT
JAMES P. BONNAMY
JILL M. BROWNING
                                                                                                     ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.
                                                                                                     ∆ SENIOR COUNSEL
NAOKO OHASHI *                                                                 7/23/2021

                                                      July 22, 2021

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street, Room 750
            New York, New York 10007                                                7/23/2021

                        Re:   Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

            We represent Plaintiff Spectrum Dynamics Medical Limited (“Spectrum”) in the above-
            captioned matter. On behalf of Spectrum and Defendant General Electric Company (“GE”), we
            write pursuant to Federal Rule of Civil Procedure 5.2(e), Your Honor’s Individual Rule of
            Practice III(d), and the parties’ Stipulated Confidentiality and Protective Order (the “Protective
            Order”) (Doc. 156) to request that several passages contained in Document Number 300, the
            transcript of the parties’ appearance before Your Honor on June 30, 2021, be redacted and filed
            under seal. The parties jointly respectfully request that before the transcript is made publicly
            available, the court reporter be directed to redact the passages highlighted on pages 24-26, 30,
            33, and 35 as set forth in Exhibit 1 hereto.

            The presumption of public access to judicial documents can be overcome if countervailing
            factors warrant confidentiality. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d
            Cir. 2006); see also Nixon v. Warner Commc’ns Inc., 435 U.S. 589, 598 (1978). Sealing of
            records may be justified to preserve “higher values,” including the need to protect an entity from
            competitive injury. Lugosch, 435 F.3d at 124; see also Tropical Sails Corp. v. Yext, Inc., No. 14-
            cv-7582, 2016 U.S. Dist. LEXIS 49029, at *10-11 (S.D.N.Y. Apr. 12) (risk of “competitive
            injury is sufficiently serious to warrant protection” of proprietary business information).
            Consistent with this, courts routinely permit sealing and redaction of competitively sensitive
            proprietary business information. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp.,
Case1:18-cv-11386-VSB-KHP
Case 1:18-cv-11386-VSB-KHP Document
                           Document308
                                    306 Filed
                                        Filed07/23/21
                                              07/22/21 Page
                                                       Page22of
                                                             of55
                                                                2
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page31ofof55
                                                                      53




                    Exhibit 1
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page42ofof55
                                                                      53


                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                   SUBJECT TO PROTECTIVE ORDER: HIGHLY CONFIDENTIAL
     In re:                                          :
                                                       Docket #1:18-cv-11386-
     SPECTRUM DYNAMICS MEDICAL LIMITED,              : VSB-KHP

                              Plaintiff,             :

        - against -                                  :

     GENERAL ELECTRIC COMPANY, et al.,     : New York, New York
                                             June 30, 2021
                         Defendants.       :
                                             TELEPHONE CONFERENCE
     ------------------------------------- :

                              PROCEEDINGS BEFORE
                   THE HONORABLE JUDGE KATHARINE H. PARKER,
                        UNITED STATES MAGISTRATE JUDGE

     APPEARANCES:

     For Plaintiff:                RIVKIN RADLER LLP
                                   BY: GREGORY D. MILLER, ESQ.
                                   25 Main Street
                                   Court Plaza North - Suite 501
                                   Hackensack, NJ 07601


                                   GREENBLUM & BERNSTEIN, P.L.C.
                                   BY: NEIL F. GREENBLUM, ESQ.
                                        PETER BRANKO PEJIC, ESQ.
                                        JILL BROWNING, ESQ.
                                        DANIELLE PFIFFERLING, ESQ.
                                   1950 Roland Clarke Place
                                   Reston, VA 20191


     Transcription Service:        Carole Ludwig, Transcription Services
                                   155 East Fourth Street #3C
                                   New York, New York 10009
                                   Phone: (212) 420-0771
                                   Email: Transcription420@aol.com

     Proceedings conducted telephonically and recorded by
     electronic sound recording; Transcript produced by
     transcription service. 
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page53ofof55
                                                                      53


     APPEARANCES - CONTINUED:

     For Defendants:               THOMPSON HINE
                                   BY: MARLA R. BUTLER, ESQ.
                                   Two Alliance Center
                                   3560 Lenox Road NE, Suite 1600
                                   Atlanta, GA 30326

                                   THOMPSON HINE LLP
                                   BY: JESSE L. JENIKE-GODSHALK, ESQ.
                                   312 Walnut Street - 14th Floor
                                   Cincinnati, OH 45202

                                   THOMPSON HINE LLP
                                   BY: BRIAN PHILIP LANCIAULT, JR.
                                   335 Madison Avenue
                                   New York, NY 10017

                                   THOMPSON HINE LLP
                                   BY: JEFFREY C. METZCAR, ESQ.
                                   Austin Landing 1
                                   10050 Innovation Drive, Suite 400
                                   Dayton, Ohio 45342-4934


     
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page64ofof55
                                                                      53




                                        INDEX


                             E X A M I N A T I O N S

                                                       Re-         Re-
     Witness                 Direct      Cross       Direct       Cross

     None
                                  E X H I B I T S

     Exhibit                                                               Voir
     Number            Description                          ID    In       Dire

     None
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page75ofof55
                                                                      53
 1                                PROCEEDINGS                         4

 2               THE CLERK:     Calling case 18cv11386, Spectrum

 3   Dynamics Medical versus General Electric Company; the

 4   Honorable Katharine H. Parker, presiding.

 5               Beginning with counsel for the plaintiffs, can you

 6   please make your appearance for the record?

 7               MR. GREGORY MILLER:        Good morning, Gregory Miller

 8   Rivkin Radler, on behalf of the plaintiff. And also with me

 9   from the law firm of Greenblum & Bernstein, we have Neil

10   Greenblum, Branko Pejic, Jill Browning, and Danielle

11   Pfifferling.

12               HONORABLE KATHARINE H. PARKER (THE COURT):                Good

13   morning.

14               MR. MILLER:     Good morning.

15               THE CLERK:     And counsel for the defendants, can

16   you please make your appearance for the record?

17               MS. MARLA BUTLER:       Yes, this is Marla Butler from

18   Thompson Hine, and with me are my colleagues, Jeff Metzcar,

19   Jesse Jenike-Godshalk and Brian Lanciault, also from Thompson

20   Hine for the defendants.

21               THE COURT:     Welcome.    So as a reminder, I ask you to

22   keep your phones on mute unless you’re speaking to eliminate

23   background noise, and to state your names before you speak for

24   the benefit of any court reporter who is asked to transcribe

25   the recording of today’s conference.          Also, I want to remind
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page86ofof55
                                                                      53
 1                                PROCEEDINGS                         5

 2   you that the court’s conference line is open to the press and

 3   public on a listen only basis and that court rules prohibit

 4   others from recording and rebroadcasting court conferences.

 5   Violations of this rule may result in sanctions.

 6               So welcome, everyone, I hope you had a good June, I

 7   can’t believe it’s already July. I am not sure whether it was

 8   docketed yet but we are going to be able to convert these

 9   conferences to in person conferences because of the changing

10   Covid protocol, and so I think that will be a good thing for

11   the counsel to get together, to see each other and to see the

12   Court in person. So that’s going to be coming out.

13               You have a lot of items on your agenda letter. I’m

14   not sure we can get through all of them today, but I

15   understand from your more recent letter that you resolved some

16   of the items at your meet and confer on Monday.            So why don’t

17   we start with Spectrum’s topics and then we’ll move on to GE’s

18   topics, does that sound good?

19               MR. MILLER:     Very good, Your Honor.

20               MS. BUTLER:       Sounds good, Your Honor.

21               THE COURT:       Okay, so I guess, first, as I

22   understand it, Spectrum still has concerns about the

23   discovery and the speed of discovery. I was under the

24   impression that GE was nearly complete with its

25   production, so what exactly is the issue?
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page97ofof55
                                                                      53
 1                                PROCEEDINGS                         6

 2               MR. BRANKO PEJIC:         This is Mr. Pejic, Your

 3   Honor.     The issue is we’re not sure how many documents

 4   are coming. In late April, we were told that there was

 5   about 10,000 documents to complete. Since then, GE has

 6   produced about 23,000 documents which is almost 20

 7   percent of their production.             So it looks like that

 8   we’re back loading discovery and we have no sense of

 9   what’s coming between here and July 15 while we’re

10   trying to prepare for depositions.                And so we’d like

11   some clarity from defendants on whether July 15 is a

12   realistic close of substantial, close of document discovery,

13   and potentially how many more documents are coming,

14   because we’ve already received twice as many as we

15   were anticipating.

16               THE COURT:       Okay, so can somebody from GE

17   clarify what’s going on?

18               MR. JESSE GO DSHALK:         Yes, Your Honor, this is

19   Mr. Godshalk, I’m happy to. I mean, you know, frankly,

20   I had spoken with opposing counsel about this earlier

21   this week and they asked me if I believed that we

22   would substantially complete our production by July

23   15, and I said that we would. So I mean I have already

24   communicated that to opposing counsel.

25               With regard to what is still in the pipeline,
Case
Case 1:18-cv-11386-VSB-KHP
     1:18-cv-11386-VSB-KHP Document
                           Document 306-1 Filed07/23/21
                                    308 Filed   07/22/21 Page
                                                          Page108 of
                                                                  of 55
                                                                     53
 1                               PROCEEDINGS                         7

 2   I told the Court and opposing counsel what was still

 3   in the pipeline at the last conference. I’m happy to

 4   do that again and I’l l tell you that what is in the

 5   pipeline currently, we are going to make or planning

 6   to make another document production at the end of this

 7   week. It will have about 5,000 documents.                 These are

 8   documents that were co llected from Michael Gazinski

 9   (phonetic) a nd George Mashour (phonetic), these are

10   the documents that were stuck in Israeli customs.

11   We’ve, you know, since received those hard drives and

12   I think we’ve already produced some documents from

13   those custodians, but planning to produce the

14   remainder by the end of this week.

15               We have not yet produced the documents from

16   (indiscernible) Bar -Shalev (phonetic).               We may also

17   have some additional documents in response to

18   Spectrum’s sixth set of requests for production but I

19   don’t expect that volume to be large.                And as I

20   referenced during the last conference, we may have

21   some additional documents from our privilege review.

22   But again, I do not expect that volume to be large.

23               With regard to the number of documents that

24   we’ve produced since April 28, Your Honor, I did

25   provide an estimate at the April 28 conference that we
Case
Case 1:18-cv-11386-VSB-KHP
     1:18-cv-11386-VSB-KHP Document
                           Document 306-1 Filed07/23/21
                                    308 Filed   07/22/21 Page
                                                          Page119 of
                                                                  of 55
                                                                     53
 1                               PROCEEDINGS                         8

 2   had 10,000 documents remaining.              You know, that was a

 3   good faith estimate but it wasn’t a perfect

 4   calculation. And, furthermore, after I made that

 5   estimate, Spectrum served an additional 28 docume nt

 6   requests and demanded that we collect documents from

 7   additional custodians, including Mr. Bar -Shalev. And

 8   even now, in the most recent agenda letter, they’re

 9   demanding that we collect from an additional

10   custodian.

11               So I don’t think Spectrum should be permitted

12   to demand that we produce more documents and then turn

13   around and request relief from the Court because the

14   number of documents that we’ve produced exceeds our

15   earlier estimates.

16               THE COURT:      Right.     Well the fa ct that you

17   produced more than you initially estimated is not

18   really a concern given that there’s a continuing

19   document request and additional custodians. So I

20   understand it’s just an estimate.              Okay, well it

21   sounds like, regardless, you’re going to be

22   substantially complete by July 15 except it sounds

23   like there’s this other potential custodian. So I

24   guess there’s the Devine and Hodge Yia -Yia (phonetic).

25               MR. JESSE GODSHALK:         Correct, Your Honor .
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page12
                                                                10ofof55
                                                                       53
  1                               PROCEEDINGS                          9

  2               MR. PEJIC:      Correct.      Your Honor, this is Mr.

  3   Pejic.     We have I believe resolved the Mr. Hodge Yia -

  4   Yia issue. We had asked defendants to provide search

  5   terms to narrow the 90,000 hits we received after deduping

  6   and defendants gave us a set of search terms. We’ve run them

  7   and we have somewhere around 13,000 to 15,000 documents to

  8   review and produce.       So I think that that issue has been

  9   resolved.

 10               THE COURT:     Okay, great, and when do you expect to

 11   be able to produce them, by July 15?

 12               MR. PEJIC:     Oh, certainly by then, Your Honor.

 13               THE COURT:      Okay, great.       And what about

 14   Devine. So he’s in -house counsel to GE?

 15               MR. PEJIC:      Correct, Your Honor.          This is Mr.

 16   Pejic, correct, Your Honor .

 17               THE COURT:      Okay.     So this all pertains to the

 18   claw back issue that’s pending before the Court, is

 19   that right?

 20               MR. PEJIC:      Very much, Your Honor.

 21               THE COURT:      Okay.     So why don’t you summarize

 22   your position, Mr. Pejic, and then I’ll hear from GE

 23   on this.

 24               MR. PEJIC:      Our position is, and this was

 25   drafted before receiving defendant’s response to the
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page13
                                                                11ofof55
                                                                       53
  1                               PROCEEDINGS                         10

  2   claw back, but it still remains true that there are no

  3   entries on the privilege log that would evidence

  4   anything as far as a request for legal advice from Mr.

  5   Devine or him providing any such information. And the

  6   problem there is that Mr. Hefetz who was the recipient

  7   of this information, he is a custodian and presumably

  8   his documents have been searched and produced. We’ve

  9   received about 2,000 documents from him as a

 10   custodian, but any documents that he had that evidence

 11   those discussions with Mr. Devine are not on the

 12   privilege log. And so we believe it would be

 13   appropriate for GE to search Mr. Devine’s records

 14   because as an in-house counsel he wears two hats and

 15   not everything he does is privileged. And so not

 16   everything we’d be seeking would be privileged and

 17   would help understand his role in this boot camp. And,

 18   additionally, any entries of communications with Mr.

 19   Hefetz would be on the privilege log and would

 20   substantiate the claims of privilege as they relate to

 21   the 2004 boot camp.

 22               THE COURT:      Okay, but Mr. Devine has, there’s

 23   going to be a lot of different privileged type of

 24   communications in his email because he’s in-house IT

 25   counsel. So that’s, are you suggest ing that the search
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page14
                                                                12ofof55
                                                                       53
  1                               PROCEEDINGS                         11

  2   be restricted to a very confined set of

  3   communications?

  4               MR. PEJIC:      Yes, Your Honor, in fact, we’d be

  5   happy to provide search terms.

  6               THE COURT:     What do you think that, why do you

  7   think that he has relevant information?

  8               MR. PEJIC:     Well he supposedly organized and

  9   prepared a Power Point that was presented at the 2004 boot

 10   camp, but he prepared this power point along with Gil

 11   Kovalski, I’m sorry about the pronunciation, who is just an

 12   inventor and businessperson and, for instance, that actual

 13   Power Point has been withheld as privilege but we have no

 14   idea who attended the meetings, who it was presented to. And

 15   we believe that even that document isn’t privileged in

 16   totality because it was authored by a businessperson and an

 17   in-house corporate counsel. So we would believe that that

 18   would shed a lot of light on what was said at that 2004 boot

 19   camp and give a broader understanding of whether what we

 20   believe is a commercial statement is actually a privileged

 21   statement and a response to a request for legal advice.

 22               THE COURT:     Well so the Power Point that’s at

 23   issue was, is on the privilege log?

 24               MR. PEJIC:      Correct, Your Honor, but it only

 25   has two authors and no recipients.
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page15
                                                                13ofof55
                                                                       53
  1                               PROCEEDINGS                         12

  2               THE COURT:      Okay.     Because it sounds like it

  3   wasn’t sent to anybody, it soun ds like it was shown at

  4   a meeting.

  5               MR. PEJIC:      Correct, Your Honor.

  6               THE COURT:      So do you know what happened at

  7   the meeting, are there agendas or anything else?

  8               MR. PEJIC:      We’ve received approximately ten

  9   documents or so related to that meeting and we h ave a

 10   list of proposed attendees and Mr. Devine did not take

 11   part in that aspect of it.            And we have one slide deck

 12   that doesn’t shown Mr. Devine, and other than that, we

 13   have some follow-up emails and none of which actually

 14   refer to Mr. Devine.          And what was discussed there was

 15   presumably business strategy as well as some legal

 16   strategy. We’re not saying that there’s no privileged

 17   information in that Power Point, we’re just saying

 18   it’s highly unlikely that that Power Point is

 19   privileged in its entirety.            And so that’s just

 20   another reason why we believe it would be appropriate

 21   to search Mr. Devine’s records pursuant to a very

 22   limited search.

 23               THE COURT:      Let me hear from GE on that?

 24               MR. BRIAN LANCIAULT:      Your Honor, this is Mr.

 25   Lanciault.      I think, you know, part of the issue here
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page16
                                                                14ofof55
                                                                       53
  1                               PROCEEDINGS                         13

  2   is, you know, the parties are producing privilege logs

  3   on a rolling basis.         So I suspect, and Mr. Godshalk

  4   alluded to this earlier, that, you know, we’re still

  5   doing a privilege review and there might be some

  6   residual documents produced from that. There’s, of

  7   course, going to be more documents logged that will

  8   probably shed some light on this.

  9               The other point is that, you know, to the

 10   extent there are non -privileged, you know, documents

 11   about this boot camp, as Mr. Pejic acknowledged, you

 12   know, Gil Kovalski is a non-attorney, he’s a custody

 13   who we’ve collected from, we’ve produced non -

 14   privileged files from his, documents from his files.

 15   And so, you know, we think that, it’s GE’s position

 16   that to go further to collect from Mr. Devine who, you

 17   know, is lead IP counsel or was lead IP counsel during

 18   the relevant time at GE is, you know, more burdensome

 19   and outside the scope of Rule 26 where we’re going to

 20   have to sift through thousands of likel y privileged

 21   and potentially not relevant documents, you know,

 22   simply for I guess the exercise of logging them to,

 23   you know, to satisfy what seems to be Spectrum’s

 24   curiosity here.

 25               We have documents from attendees at the boot
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page17
                                                                15ofof55
                                                                       53
  1                               PROCEEDINGS                         14

  2   camp. As he said, they have a n email that shows the

  3   attendees or some of the attendees that were there and

  4   otherwise, you know, we’ll be logging whatever

  5   additional files we have that involve Mr. Devine to

  6   the extent they’re privileged, to the extent they’re

  7   not, and they, you know, t hey’ll be produced.

  8               THE COURT:      Okay.     So I don’t believe that

  9   it’s appropriate at this point to add Mr. Devine as a

 10   custodian. You have not received all of the privilege

 11   logs yet and, furthermore, you have received non -

 12   privileged documents related to the meeting, Mr.

 13   Pejic, and you can depose individuals about what

 14   happened at the meeting and then after those

 15   depositions, after you’ve had a look at the full

 16   privilege log, then maybe you would have a better

 17   case. But right now you haven’t demonstrated why the

 18   information would be not redundant or proportional to

 19   the needs of the case given the other information

 20   that’s been produced about this meeting. And also,

 21   it’s premature, the request is premature because the

 22   production of documents regarding the meetin g is not

 23   done.

 24               So I’m not going to require GE to take a look

 25   at, to add Mr. Devine as a custodian. If later in
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page18
                                                                16ofof55
                                                                       53
  1                               PROCEEDINGS                         15

  2   discovery there’s good cause to revisit this, you can

  3   raise it again, but at this point I don’t think you’ve

  4   made the case to add him as a custo dian.

  5               MR. PEJIC:      Okay, this is Mr. Pejic, thank

  6   you, Your Honor. May I ask one question of defendants,

  7   though, can they please confirm that they’re not withholding

  8   a list of the attendees or any agenda from that 2004 boot

  9   camp?   Because we certainly haven’t received anything like

 10   that.   We’ve had --

 11               THE COURT:     Well, again, Mr. Pejic, that’s

 12   something you can talk about with a meet and confer. What

 13   I’ve heard is that they are not done producing the documents

 14   yet. So both sides have a requirement to let you know if

 15   they’re withholding documents, so I don’t think we need to

 16   take up more time on this.

 17               So let’s go to GE’s agenda items. So, one, GE

 18   thinks that it’s missing documents.           So it’s not clear to me

 19   whether this issue has been fully resolved from your letter.

 20   It seems like some of the things have been resolved but not

 21   all, so who wants to address this from GE’s side?

 22               MR. JEFFREY METZCAR:       Good morning, Your Honor,

 23   this is Jeff Metzcar.          You’re correct, the parties had

 24   a meet and confer on this issue on Monday. I believe

 25   that we’ve made progress on some of the items but
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page19
                                                                17ofof55
                                                                       53
  1                               PROCEEDINGS                         16

  2   there is one particular category of documents that I

  3   think we need to raise with you now.                Defendants have

  4   requested documents pertaining to two recent disputes

  5   between the plaintiff and a related entity, Molecular

  6   Dynamics.

  7               Molecular Dynamics claims that it, not the

  8   plaintiff, possesses the right to use the trade

  9   secrets in this case and, therefore, that plaintiff’s

 10   Veriton product infringes Molecular Dynamics’

 11   intellectual property rights.             You know, the fact,

 12   well, the facts and arguments that Molecular Dynamics

 13   would present in those disputes to support its claim

 14   that plaintiff does not have the right to make and

 15   sell the Veriton and does not have the right to use

 16   the very trade secrets that plaintiff has accused GE

 17   of misappropriating, those facts and arguments would

 18   be highly relevant to this case. Not only to

 19   plaintiff’s standing, but also to the issue of

 20   plaintiff’s request for damages.

 21               So during the last conference wi th this Court,

 22   plaintiff, plaintiff’s counsel represented that it was

 23   not withholding any responsive documents. Now we know

 24   that plaintiff is withholding all documents relating

 25   to this category on the basis of relevance, and that’s
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page20
                                                                18ofof55
                                                                       53
  1                               PROCEEDINGS                         17

  2   why we bring the issue t o the Court’s attention.

  3               THE COURT:      Okay, let me hear from Spectrum.

  4               MR. PEJIC:      Okay, this is Mr. Pejic.
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page21
                                                                19ofof55
                                                                       53
  1                               PROCEEDINGS                         18




 13               MR. PEJIC:      This is Mr. Pejic, correct, Your

 14   Honor.

 15               THE COURT:      Okay.     And so, and what is the

 16   stage where the, what’s the status of those two

 17   separate disputes?

 18               MR. PEJIC:      This is Mr. Pejic again, the BBI

 19   action was resolved in Spectrum’s favor and the Court

 20   found that the party is seeking a worldwide freeze

 21   order to keep Spectrum from selling the business or

 22   otherwise conducting commercia l activities was denied

 23   for a lack of evidence. And one of the interesting

 24   things that makes it very clear that ownership was not at

 25   issue is in the final order the judge, the high court
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page22
                                                                20ofof55
                                                                       53
  1                               PROCEEDINGS                         19

  2   judge there in the BBI said that the official transcript

  3   indicates that “The learned judge had some difficulty

  4   navigating the facts of the applicable law.               Learned

  5   counsel for the applicants affirmed the judge’s initial

  6   understanding that the worldwide freeze order was being

  7   sought in support of a claim by applicants over ownership

  8   of intellectual property rights. That understanding was

  9   erroneous. The worldwide freeze order was being sought in

 10   support of a claim for damages for breach of contract.

 11   Consequently, it would appear learned counsel for the

 12   applicants and the learned judge were speaking at cross

 13   purposes for a large part of the hearing.              Later in the ex

 14   parte hearing the learned judge realized the correct basis

 15   for the application, he then accepted apparently

 16   uncritically the applicant’s assertion quantum of their

 17   damages would be at least $100 million, whilst contained

 18   in an affidavit no cogent basis for this or any other

 19   figure was set out in this evidentiary vehicle.” And then

 20   that said, “The lack of solid evidence of a risk of real

 21   dissipation is pivotal in my respectful judgment and

 22   requires a discharge of the worldwide freeze order. That

 23   will be the order of the Court.”            And that was in favor of

 24   Spectrum. So the judge --

 25               THE COURT:     So and that’s the opinion that you
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page23
                                                                21ofof55
                                                                       53
  1                               PROCEEDINGS                         20

  2   produced to GE?

  3               MR. PEJIC:     Yes, Your Honor.

  4               THE COURT:      Okay, and then what’s the status

  5   of the other issue?

  6               MR. PEJIC:
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page24
                                                                22ofof55
                                                                       53
  1                               PROCEEDINGS                         21
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page25
                                                                23ofof55
                                                                       53
  1                               PROCEEDINGS                         22




 11               THE COURT:      Yeah, I don’t see, I don’t see the

 12   relevance of this other dispute beyond the opinions

 13   that are issued, in my view that this is

 14   disproportionate to the needs of this case. If, you

 15   know, if it, you know, you can certainly subpoena

 16   somebody from these other entities to the extent that

 17   they think the trade secrets at issue in this case are

 18   their trade secrets, but I would think if that were

 19   the case they may be, you’d be making yourself, GE

 20   would be making itself a target. I take it these,

 21   because these trade secrets are something that

 22   Spectrums is saying t hat GE isn’t properly using.

 23               MR. METZCAR:       Well, Your Honor, this is Jeff

 24   Metzcar again, you know, we’ve been attempting to get

 25   these documents since December of 2020, and the reason
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page26
                                                                24ofof55
                                                                       53
  1                               PROCEEDINGS                         23

  2   why we’ve attempted to get them from plaintiff is

  3   because the other entity involved, Molecular Dynamics,

  4   is, I believe, a Bermuda entity. So obtaining

  5   discovery from them is not something that would be

  6   simple.

  7               We’ve been trying to get these documents, as I

  8   said, since December of 2020, and we repeatedly asked

  9   whether Spectrum was withholding any of these

 10   documents on the basis of relevance, or any of its

 11   objections. As you know, we brought this up with the

 12   Court in the last conference and we were told over and

 13   over again that it was not withholding any responsive

 14   documents.      Only now have we learned that they are

 15   being withheld on the basis of relevanc e and this

 16   issue could have been addressed long, long ago.                       And

 17   now we, you know, we find it prejudicial to GE to have

 18   to attempt to obtain the same information from a third

 19   party in Bermuda.

 20               THE COURT:      Well I don’t, as I said, I don’t,

 21   I don’t believe th at GE’s made the case that these

 22   documents are relevant and proportional to the needs

 23   of the case. So I’m not going to require production of

 24   documents in this dispute, apart from the opinion, so

 25   that you understand the outcome of those disputes. And
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page27
                                                                25ofof55
                                                                       53
  1                               PROCEEDINGS                         24

  2   certainly you can explore in deposition, if you want,

  3   a little bit more information to learn about that.

  4   And if you learn some information that would render

  5   some of those documents important, you can re-raise it

  6   with me. But right now I don’t see how producing all

  7   the underlying documents in those actions is relevant

  8   and (indiscernible).

  9               Okay --

 10               MS. BUTLER:       Your Honor, this is Marla Butler,

 11   can we just request then that Spectrum produce that

 12   opinion immediately upon its release?                As the parties

 13   are preparing to proceed with depositions, any delay

 14   in getting that opinion once it issues would make it

 15   more difficult for us to use it in this litigation.

 16               THE COURT:      Sure, yes, Spectrum should produce

 17   the opinion within a week after it receives it.

 18               MS. BROWNING:       Tha nk you, Your Honor, and we

 19   will do so. The only proviso I have with respect to

 20   that is if there is any confidential information of a

 21   third party, that we don’t have the, you know, the

 22   ability to provide to third parties about violating

 23   the confidentiality concerns of the Swiss arbitration,

 24   we would redact that out. But we will produce it, you

 25   know, as soon as we can.
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page28
                                                                26ofof55
                                                                       53
  1                               PROCEEDINGS                         25

  2               THE COURT:      Sure.

  3               MS. BROWNING:       Within a week.

  4               THE COURT:      In seven days.        If it needs to be

  5   redacted pursuant to a Swiss court order then, y ou

  6   know, that’s, for confidentiality reasons, that’s

  7   okay.

  8               MS. BUTLER:       Your Honor, if I could make one

  9   other point in that regard, I think, you know, the

 10   amount of redactions might really take out a lot of

 11   the substance. And if the party --

 12               THE COURT:      It ’s all hypothetical now, we

 13   don’t even know what, we have no idea what it is, so

 14   let’s table this issue and see what happens. We don’t

 15   even know when, I mean we have no idea when the Swiss

 16   authorities are going to issue this. In my experience,

 17   the Swiss le gal processes move like molasses, so it

 18   may not be, it may not be in one or two months, it

 19   could be longer. So let’s see when they issue it and

 20   then you can see if anything needs to be redacted, and

 21   then you can raise the issue, but let’s not argue

 22   about hypotheticals right now.

 23               Okay, so then this was the key issue, I think

 24   the other issues were resolved related to documents

 25   that GE was seeking, is that right?
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page29
                                                                27ofof55
                                                                       53
  1                               PROCEEDINGS                         26

  2               MR. METZCAR:       This is Jeff Metzcar again, I

  3   think we have made progress and nothing else needs to

  4   be addressed on this call.

  5               THE COURT:      Okay.     Now I want to hear more

  6   about depositions, have you scheduled depositions,

  7   what’s coming up?

  8               MR. PEJIC:      Your Honor, plaintiffs have one

  9   more issue that got skipped as we were going between

 10   letters and it deals with the alternate channels of

 11   communication. And my colleague, if the Court will

 12   indulge us, my colleague, Ms. P fifferling, I’m sorry,

 13   will be addressing it.

 14               THE COURT:      Okay.

 15               MS. DANIELLE PFIFFERLING:            Your Honor, this is

 16   Ms. Pfifferling. This issue is on the agenda letter on

 17   page 2, the second full paragraph.

 18               THE COURT:      Okay.

 19               MS. PFIFFERLING:        And this relates to the

 20   alternate communication channels and this really does

 21   relate to the interrogatory that Spectrum served and that

 22   is Exhibit E.      And if you have that exhibit handy --

 23               THE COURT:     Yes, hang on, let me just go to it,

 24   I have the judgment, okay, go ahead.

 25               MS. PFIFFERLING:        So Exhibit E is Spectrum’s
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page30
                                                                28ofof55
                                                                       53
  1                               PROCEEDINGS                         27

  2   interrogatory number 4, on page 2 it really defines

  3   alternate communication channels. And there we are

  4   defining it as being a server, database, FTP site,

  5   file sharing services, local drives, removable storage

  6   drives, network drives and also cloud based files. And

  7   then on page 3, we do give non -limiting examples of

  8   any alternate communication channels. And these are where

  9   you see the Romanettes,

                  whether you’re on, (iii)                                  (iv)

 11   General Electric, which seems to be a password, (v) which

 12   is                  (vi)              and (vii) which is

 13   But these are examples, we are citing GE’s Bates ranges as

 14   examples of what we are calling alternative communication

 15   channels.

 16               THE COURT:     Okay.

 17               MS. PFIFFERLING:        But then if you turn to our

 18   interrogatory number 4, which his on page 5, what

 19   we’re asking GE is just to identify any of these

 20   alternate communication channels that were used by the

 21   GE diligence personnel to send, receive, s tore

 22   information related to the Spotlight Project, which

 23   was the due diligence project, and the Star Guide

 24   Project, which is GE’s imitation device.

 25               And if you look at Exhibit D, which is GE’s
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page31
                                                                29ofof55
                                                                       53
  1                               PROCEEDINGS                         28

  2   response to our rog 4, let me know when you have that

  3   open?

  4               THE COURT:      Yes.

  5               MS. PFIFFERLING:        So on page 5 of Exhibit D,

  6   that is GE’s objections. Page 6 is their substantive

  7   response. Paragraph 1, that last sentence, they just

  8   simply identify very broad and general network drives

  9   which is email, FTP sites, (indisc ernible) local

 10   drives, computer drives and GE networks. That is not

 11   what our interrogatory was asking for, they were using

 12   very broad and general terms, we’re asking for the

 13   specific locations and drives where this information

 14   was stored. We did have a mee t and confer, we asked

 15   defendants about it, they seemed to be confused on the

 16   meaning of alternate communication channels when we were

 17   very specific regarding that definition, and then they

 18   responded in their rog with just a very broad and general

 19   language. And we would like for them to supplement their

 20   Exhibit B, which is their rog response to number 4, to

 21   supplement, to be very specific, similar to how Spectrum was

 22   with defining this term, be very specific on these network

 23   drives where this information was stored.

 24               And also, if you look at the next paragraph and

 25   GE’s response, they do say that this information can be
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page32
                                                                30ofof55
                                                                       53
  1                               PROCEEDINGS                         29

  2   obtained through the metadata accompanying these documents

  3   that they have produced.        And they said that they have,

  4   including the folder paths, however, we just discovered last

  5   night when we were looking at folder paths for some of the

  6   documents, there is text in that folder path. However,

  7   that text for the folder path and text in the file

  8   name is exactly the same. And so it appears that

  9   actually the text in the folder path that was

 10   provided, that is not the text of the folder path,

 11   that seems to be the text of the file name.                  And we

 12   had our vendor go back and check the original load

 13   files from GE’s production and confirm that they have

 14   not produced the folder paths of their documents. So

 15   we’re asking now for GE to supplement their rog

 16   response number 4 and also provide an overlay of what

 17   documents that they have produced, provide an overlay

 18   of the folder path.

 19               THE COURT:      Okay.     So well it sounds like this

 20   is new information about the folder paths, that there

 21   seemed to have been some hiccup in that, but let me

 22   hear from GE on this.

 23               MR. GODSHALK:       Yeah, Your Honor, this is Jesse

 24   Godshalk.      Right, with regard to the folder path

 25   issue, I mean certai nly I can have our vendor look at
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page33
                                                                31ofof55
                                                                       53
  1                               PROCEEDINGS                         30

  2   that, this is the first I’ve heard of it, I didn’t

  3   know we had an issue with regard to that. but with

  4   regard to the other things that were raised, Your

  5   Honor, this term, alternate communication channels,

  6   quite frankly, it is probably the most confusingly

  7   defined term that I have ever come across in my

  8   practice.      It is two sentences long -- it’s two

  9   sentences, each with multiple subparts and footnotes

 10   stretching for more than a page of text. And read

 11   literally, the term enco mpasses all channels of

 12   communication, so that would be telephone, phone,

 13   mail, wire, computers, any type of, you know, like

 14   subgroups within computers, whether it’s networks,

 15   that GE used during the due diligence period from 2009

 16   to 2012, and in developin g its spec device over the

 17   past decade. So we’re looking for all channels of

 18   communication that GE used for more than a ten year

 19   period. That is so broad and difficult to pin down

 20   that it is unworkable.

 21               The definition that they’ve provided also is

 22   internally inconsistent because it includes as

 23   examples of means of communication, things that are,

 24   such as external storage devices that are not means of

 25   communication. So I mean they’ve defined it as means
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page34
                                                                32ofof55
                                                                       53
  1                               PROCEEDINGS                         31

  2   of communication and then included examples that are

  3   not means of communication. So I don’t know, we don’t

  4   know, what is actually within the scope of this term.

  5   And, you know, we told them that in writing and in our

  6   meet and confers and we tried our best to provide a,

  7   you know, reasonable response to interroga tory number

  8   4.

  9               You know, if they actually want us to list,

 10   for instance, every single phone number, every single

 11   laptop, every single network device that GE has used

 12   in its development of its spec device and during due

 13   diligence over more than a ten year p eriod, quite

 14   frankly, I think that’s disproportionate to the needs

 15   of the case. I don’t even know how, Your Honor , I

 16   would go about doing that.            I mean the number of hours

 17   involved, I couldn’t even begin to estimate how long

 18   it would take for me to figure out, and many of these

 19   things probably do not even exist anymore. I mean the

 20   computers that were being used in 2009, they probably

 21   do not exist. In fact, I am sure that there are of

 22   them that simply do not exist, they’ve been retired,

 23   destroyed. I don’t kn ow how I would go back and figure

 24   out what computer equipment was being used more than a

 25   decade ago.
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page35
                                                                33ofof55
                                                                       53
  1                               PROCEEDINGS                         32

  2               THE COURT:      So let me, I don’t even understand

  3   why this is needed, why does Spectrum need this

  4   information?

  5               MS. PFIFFERLING:        Your Honor, if you could

  6   look at the Exhibit C, let me know when you have that

  7   ready?

  8               THE COURT:      C as in cookie?

  9               MS. PFIFFERLING:        Yes.

 10               THE COURT:      Yes.

 11               MS. PFIFFERLING:        So in Exhibit C,



                                 And that (indiscernible) below

 14   that,




                                                    So we were trying

 21   figure out what was this

 22   keep in mind Yaron was one of the key players, he’s an

 23   inventor on some of t hose GE patents and he was also

 24   an outside consultant for GE.              So we’re trying to

 25   understand how GE was, you know, communicating with
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page36
                                                                34ofof55
                                                                       53
  1                               PROCEEDINGS                         33

  2   these external consultants because it seems that this

  3   was not a form of communication that’s not on GE’s

  4   server.

  5               THE COURT:        I have a very specific question,

  6   why don’t, I mean you can just ask a deponent, you

  7   know, what was this. A lot of times this just means

  8   like there was a, you know, a tunnel email, a

  9   protected email chain, but let me --

 10               MR. GREENBLUM:        Your Honor, this is Neil

 11   Greenblum, can I just add one thing?

 12               THE COURT:      Sure.

 13               MR. GREENBLUM:        Let’s remember that this case

 14   is about misappropriation of trade secrets and it’s

 15   premature now to give you all of the examples where

 16   this has happened. But remember that a num ber of

 17   individuals, when they want to talk about what they

 18   are doing, say let’s go off to our private channel for

 19   this. So this is not a case of just harassing, I want

 20   Your Honor to realize we’re just not harassing GE to

 21   waste their time, these were the ke y individuals,

 22   they’re communicating information that they shouldn’t

 23   have been communicating at this time period. That’s

 24   the point, this time period, should not have been

 25   communicating. And they know they’re doing something
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page37
                                                                35ofof55
                                                                       53
  1                               PROCEEDINGS                         34

  2   wrong and they’re going off chan nel, that’s what this

  3   is about.

  4               THE COURT:      I understand that point, but I

  5   want to ask GE, looking at Exhibit C, have you

  6   inquired with anybody from GE Healthcare, Gil Kovalski

  7   or Jean-Paul Bouhnik

                is, do they know?

  9               MR. GODSHALK:       Your Honor, this is Jesse

 10   Godshalk again, I mean I, we did not specifically show

 11   this document, for instance, to Gil Kovalski or Jean-Paul

 12   Bouhnik and say

 13   but I can tell you that we performed collection interviews

 14   that I participated in of both of these individuals and

 15   asked them about every possible location for, you know,

 16   documents that are responsive and that will be relevant in

 17   this case.     And asked them, for instance, you know, about

 18   network drives, shared drives, you know, any sort of

 19   location for, you know, electronic data, where is it and

 20   how do we get it.       So, yeah, that’s what we did, Your

 21   Honor.

 22               THE COURT:      Okay.     So what I’d like you to do

 23   is I’d like you just to ask these individuals was

 24   there some other, do they know what this refers to and

 25   were there, I’m going to refer to i t as offline
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page38
                                                                36ofof55
                                                                       53
  1                               PROCEEDINGS                         35

  2   communications about the issues here in the case,

  3   right, about this patent or other trade secrets. Just

  4   ask and see.

  5               MR. GODSHALK:       Okay.

  6               THE COURT:      Okay?

  7               MR. GODSHALK:       Yes.

  8               THE COURT: I think first do that because the

  9   interrogatory as phra sed is overbroad and not

 10   proportional to the needs of the case. I do understand

 11   why plaintiffs are asking the question, let’s start

 12   with you interviewing these folks and seeing if there

 13   were private offline communications that GE doesn’t

 14   know about, that y ou didn’t know about before.

 15   Sometimes, you know, even the best witness interviews,

 16   you learn something new during the course of a

 17   litigation, right?

 18               MR. GODSHALK:       Yes, Your Honor.

 19               THE COURT:      Okay, so why don’t you check on

 20   that and then we’ll take it from there.

 21               MR. GODSHALK:       Will do.

 22               THE COURT:      So let’s next hear about the, I

 23   want to hear next about the deposition schedule.

 24               MR. PEJIC:      Well, Your Honor, this is Mr.

 25   Pejic and Spectrum, well, Spectrum and GE have been
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page39
                                                                37ofof55
                                                                       53
  1                               PROCEEDINGS                         36

  2   talking for a while on the various issues.                  Weeks ago

  3   we exchanged lists of witnesses.              GE objected to

  4   Spectrum’s number of witnesses and has not provided

  5   the availability of the witnesses while the parties

  6   are negotiating what deposition limits are in place.

  7   So to date, I’m not aware of GE actually sending

  8   anything to Your Honor, but Spectrum last night filed

  9   its proposal for deposition limits. And the reason,

 10   and it expresses the reason why Spectrum’s position is

 11   proper in view of the complexity of the case and the

 12   number of witnesses and explains how defendant’s offer

 13   that’s currently on the table, it’s our understanding,

 14   although they haven’t submitted anything to the Court,

 15   of 12 total fact depositions, is just unworkable

 16   because, at the end of the day, defendants have listed

 17   12 people on their initial disclosures and if Spectrum

 18   is limited to 12 depositions, GE is unilaterally

 19   handcuffing Spectrum on who they have to depose. And

 20   to top this off, GE also refuses to agree that a trial

 21   witness can’t appear unless they are previously

 22   deposed. Spectrum had made that proposal to help limit

 23   the number of witnesses because that would give us

 24   some comfort if we didn’t take a deposition of someone

 25   that they wouldn’t appear at trial to contradict any
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page40
                                                                38ofof55
                                                                       53
  1                               PROCEEDINGS                         37

  2   testimony.

  3               But I think that Spectrum has set our position

  4   out in our letter and I’m happy to speak to any

  5   questions Your Honor might have about that, but I

  6   don’t know how to respond to GE because there is not

  7   currently anything on the table that I’m aware of.

  8               THE COURT:      Okay, well, I mean what I want to

  9   know is I want to hear from GE, why haven’t you gotten

 10   back to dates. There’s clearly some witnesses that

 11   both sides know need to be deposed and those

 12   depositions should be sche duled.

 13               MS. BUTLER:      Yes, Your Honor, so neither side

 14   has provided availability of their witnesses. We’ve

 15   given names to Spectrum of the individuals we’d like

 16   to depose, we haven’t gotten availability of those

 17   witnesses either. The reason GE hasn’t provid ed

 18   availability is because we believe we needed to iron

 19   out what the limits of depositions were going to be.

 20   Spectrum has identified 16 people that it wants to

 21   depose and it indicated that they’re leaving the door

 22   open to depose more. So until we know how many

 23   depositions are going to be permitted in this case, we

 24   don’t know whose availability we should be looking to

 25   discover.
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page41
                                                                39ofof55
                                                                       53
  1                               PROCEEDINGS                         38

  2               On June 3, Your Honor , we suggested to

  3   Spectrum that the parties submit to Your Honor a joint

  4   letter with the parties’ differing vi ews on what the

  5   deposition limits should be so that Your Honor could

  6   decide it and we could move to scheduling. We asked

  7   Spectrum to join us in that pleading at least three

  8   times over the course of the month and what we got

  9   yesterday was a last minute lett er from Spectrum with

 10   obviously no time for GE to provide a response with

 11   its position as it relates to deposition limits. But

 12   here is GE’s position as it relates to limits.

 13               So, you know, the 120 hours that Spectrum has

 14   proposed, if we’re looking at 7 hour depositions that

 15   would be 17 depositions. Or if Spectrum wanted to

 16   depose witnesses for only 4 hours, that would be a

 17   total of 30 depositions. And the reason that’s

 18   problematic is not only because the number of

 19   witnesses and depositions that far exceed wh at the

 20   Federal Rules of Civil Procedure allow, but combine

 21   that with Spectrum’s insistence that GE bring all of

 22   its witnesses to the United States for deposition in

 23   person. So Spectrum could decide to depose 30 GE

 24   individuals and depose those individuals for 2 hours, 3

 25   hours and require them to travel to the United States for
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page42
                                                                40ofof55
                                                                       53
  1                               PROCEEDINGS                         39

  2   deposition. We think that is overly burdensome on GE and

  3   we think that depositions of individuals who are in Israel

  4   should take place remotely.          One thing that we have

  5   learned in this pandemic is that remote depositions do

  6   work. The technology has gotten more efficient, more

  7   proficient and we think that witnesses who are in

  8   Israel should not have to undergo the incredible

  9   disruption personally and professionally to come here

 10   to the United States to be deposed.

 11               On this issue of the parties or Spectrum

 12   insisting that only witnesses that have been deposed can

 13   testify at trial, Your Honor, what that does is it puts

 14   in the hands of one party who the other party can call

 15   to trial. So if Spect rum wants to prevent GE from

 16   calling an important witness, Spectrum could just

 17   choose not to depose that witness.

 18               Trial witnesses are determined by who the

 19   parties disclose. GE has served disclosures with the

 20   individuals that we believe at this time may b e

 21   testifying at trial.          And so what GE is proposing is

 22   12 individual depositions per side, and if we wanted

 23   to turn that into hours, Your Honor, GE would be happy

 24   to do that.      So, you know, 7 hour deposition limit

 25   times 12, 84 hours of depositions.               But on top of
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page43
                                                                41ofof55
                                                                       53
  1                               PROCEEDINGS                         40

  2   that, GE is agreeing that each side would get 25 hours

  3   of 30(B)(6) depositions.           We think that those two

  4   components combined are perfectly sufficient, 12

  5   individual depos or 84 hours, plus 25 hours of

  6   30(B)(6) deposition are sufficient to cover the issues

  7   in this case.

  8               THE COURT:      Um -hmm.

  9               MR. PEJIC:      Your Honor, this is Mr. Pejic, may

 10   I respond?

 11               THE COURT:      Yes.

 12               MR. PEJIC:      Okay, as an initial matter, GE

 13   seems to be picking and choosing from Spectrum’s

 14   proposal. Spectrum’s proposal sets out that i f the

 15   depositions are taken remotely they can be up to 10

 16   hours, and so that is 12 depositions.                And as far as

 17   the witnesses in Israel, Spectrum has said that we’re

 18   willing to travel to Israel to take the depositions,

 19   we would not require the GE witnesses to come to the

 20   US.

 21               And, moreover, Ms. Butler made it very clear

 22   with the 12 deposition limit and their initial

 23   disclosures, Spectrum fully intends to depose everyone

 24   on GE’s initial disclosure list. I mean it would be

 25   malpractice otherwise because those folks don’t always
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page44
                                                                42ofof55
                                                                       53
  1                               PROCEEDINGS                         41

  2   show up at trial as witnesses. What we’re concerned

  3   about is the fact that we can’t depose anyone under

  4   GE’s offer other than those listed on their initial

  5   disclosures such that in reality it’s GE that’s

  6   dictating who can be deposed, becau se Spectrum would

  7   be remiss if we didn’t depose everyone on GE’s initial

  8   disclosures.       So it’s really illusory in the sense

  9   that GE’s 12 deposition limit handcuffs Spectrum and

 10   requires them to take depositions only of the people

 11   identified by GE without t he ability to take

 12   additional depositions, where it is GE has the ability

 13   to take significantly more depositions of Spectrum

 14   because Spectrum has four individuals listed on their

 15   initial disclosures.

 16               So this truly is a situation where there’s a

 17   huge dispr oportionality.          Spectrum tried to strike a

 18   middle line here to give both parties some flexibility

 19   and add proportionality and fairness to the offers,

 20   and that’s why we have proposed 120 hours if done

 21   remotely. If the parties agreed to take the

 22   depositions in person, we’re willing to talk about

 23   that being a 7 hour limit and reevaluating the hour

 24   limit. And here, in this case, remote depositions

 25   aren’t going to be as simple as other situations
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page45
                                                                43ofof55
                                                                       53
  1                               PROCEEDINGS                         42

  2   because it involves highly technical information,

  3   people with English as a second language and perhaps,

  4   you know, very strong accents, and also could involve

  5   translation issues. There’s no way we could take a 7

  6   hour deposition with translation issues. And the

  7   documents are likely going to be a lot of schematics

  8   and engineering drawings because of the technical

  9   nature of everything, which does not lend itself to

 10   being put on screens. It’s very hard to read and how

 11   could you magnify and everything else.

 12               So at the end of the day, Spectrum is willing

 13   to work with GE and cert ainly insure that the limits

 14   are appropriate and I think that that, we submit that

 15   that’s what we’ve done in our letter.

 16               THE COURT:      Okay, so what I want you to do is

 17   I want you to schedule some depositions in August and

 18   September. I certainly encourage yo u to cooperate to

 19   have virtual where they make sense, but I also

 20   understand why both sides may want to have some of

 21   these in person.        In terms of the limit, I don’t -- I

 22   understand what GE is saying, that you want to have a

 23   limit before you schedule, but a t the same time,

 24   that’s a little bit arbitrary because what’s important

 25   is to get to the merits of the case, who are the key
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page46
                                                                44ofof55
                                                                       53
  1                               PROCEEDINGS                         43

  2   witnesses that Spectrum wants and that GE wants, and

  3   why are they important, why are the depositions not

  4   redundant, why are they pr oportional to the needs of

  5   the case.      So I don’t know, I don’t have that

  6   information.       What I, I mean I have the letter, but I

  7   don’t, maybe I’m missing it --

  8               MS. BUTLER:      Can I offer a suggestion, Your

  9   Honor?

 10               THE COURT:      What I think I need to know is I

 11   need to have, I need to understand who are the

 12   witnesses that Spectrum presently wants to depose and

 13   what is the, what are the topics on which they want to

 14   be deposed.      And then who are the witnesses that GE

 15   presently wants to depose, that’s what I want to

 16   understand.

 17               In terms of the limit, 25 hours of 30(B)(6)

 18   seems reasonable to me because that’s, you know,

 19   that’s more than three days really of deposition on

 20   30(B)(6) topics. So that seems to me to be reasonable,

 21   25 hours of 30(B)(6) for each side. In terms of the

 22   individual fact witnesses though, I really don’t, you

 23   know, I understand 12, I understand 12, why you’re

 24   proposing a limit of 12, but it may be that some

 25   additional ones are needed. And 7 versus 10 hours,
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page47
                                                                45ofof55
                                                                       53
  1                               PROCEEDINGS                         44

  2   there may be some witnesses that are shorte r and some

  3   that are longer. And I appreciate that there can be a

  4   slowdown because of translation issues.

  5               So what I’d like is for, personally, I think

  6   that you should meet and confer a little bit more on

  7   this. I think what plaintiff should do is provide the

  8   list of people you currently think that you want to

  9   depose and GE should also provide the list of people

 10   it wants to depose.         And then if you have a, if you

 11   want to exchange 30(B)(6) notices you should do that,

 12   and then you can have a more informed discus sion about

 13   whether some of the people should be taken off and

 14   limits from that perspective. I think that’s a better

 15   way to go about it because you’re going to be focusing

 16   on the information that you need rather than arbitrary

 17   limits.

 18               MR. PEJIC:      Understo od, Your Honor.

 19               MS. BUTLER:      And, Your Honor, we do have the

 20   list of individuals that Spectrum wants to depose and

 21   Spectrum has our list of individuals that we want to

 22   depose. We can certainly provide 30(B)(6) topics, as

 23   well. And just because I know that the parties since

 24   June 2 have been trying to resolve this issue, can we

 25   at least get some direction from the Court as to how
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page48
                                                                46ofof55
                                                                       53
  1                               PROCEEDINGS                         45

  2   many witnesses we can start scheduling depositions

  3   for?    Because if Spectrum sticks to the 16 and we’re

  4   still at, you know, 12 depositions, then we don’t know

  5   which witnesses we should prioritize, if there’s a cap

  6   for now at least.

  7               THE COURT:      How many witnesses are on GE’s

  8   list?

  9               MS. BUTLER:      Five, Your Honor, plus Rule

 10   30(B)(6).

 11               THE COURT:      Okay, and Spectrum has 16 plus

 12   30(B)(6)?

 13               MS. BUTLER:      Exactly.

 14               THE COURT:      Yes, so right now schedule 10, you

 15   can schedule 10 each, that’s consistent with the

 16   rules, and then let’s talk about what’s next.

 17               MS. BUTLER:      That sounds good, Your Honor.

 18               MR. PEJIC:      Your Honor, this is Mr. Pejic, I

 19   just want to point out th at 16 depositions is only 4

 20   individuals not listed on GE’s initial disclosures. So

 21   we --

 22               THE COURT:      I understand that, Mr. Pejic,

 23   you’re going to get discovery that is relevant and

 24   proportional and that you need to prosecute the claim.

 25   You’re going to get that, that’s going to be
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page49
                                                                47ofof55
                                                                       53
  1                               PROCEEDINGS                         46

  2   proportional, but I need to understand a little bit

  3   more who these additional ones, you know, are and

  4   whether they’re necessary. But go ahead and schedule

  5   up to 10 and I want you to exchange 30(B)(6) topics

  6   within the next, let’s see, the 4 t h of July holiday is

  7   upon us so I want you to exchange those 30(B)(6)

  8   topics by July 14.

  9               MS. BUTLER:      Will do, Your Honor.

 10               THE COURT:      Okay?

 11               MR. PEJIC:      Yes, Your Honor.

 12               THE COURT:      So do a simultaneous exchange so

 13   that you understand, because I think that’s important,

 14   too, it may be that some of the fact witnesses will

 15   actually answer some of the 30(B)(6) topics, as well,

 16   and you all should know that.             And I hear why it may

 17   make sense to conduct some depositions in Israel.

 18   Israel fully, you kn ow, they have a very high

 19   vaccination rate, so I’m not sure what the situation

 20   is with travel to Israel now, so you may, if there’s

 21   going to be depositions in Israel, you obviously

 22   should schedule them to happen at, you know, a time

 23   where you don’t have to make multiple trips.

 24               MR. PEJIC:      Yes, Your Honor.

 25               THE COURT:      So I want you to take a look at
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page50
                                                                48ofof55
                                                                       53
  1                               PROCEEDINGS                         47

  2   that, take a look at the 30(B)(6), and then I will

  3   make a decision about the additional depositions. But,

  4   from my perspective, 7 to maybe 10 hours is not

  5   necessarily problematic, particularly when you’re

  6   dealing with a translator and some of these technical

  7   things.     Obviously, you should try to be strategic

  8   about the questions in your depositions, try to limit

  9   them to 7 hours but, as we all know as litigators,

 10   sometimes you need just a little bit of extra time. So

 11   I expect the sides to cooperate on that.

 12               MS. BUTLER:      Will do, Your Honor. One

 13   question, Spectrum filed a letter last night to the

 14   Court proposing deposition limits and so we’ve got

 15   three days I guess to respond to that.                 Are you

 16   expecting a response to that letter or would you like

 17   us to wait until, you know, the parties have kind of

 18   hopefully made some progress on this, just how would

 19   you like us to handle that letter?

 20               THE COURT:      I don’t want you to res pond to

 21   that letter because right now what I’m asking you to

 22   do is exchange those deposition topics and talk about

 23   scheduling of up to ten of the witnesses.                  And,

 24   Spectrum, you can prioritize which ones. And this does

 25   not at all mean that you can’t depose other people,
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page51
                                                                49ofof55
                                                                       53
  1                               PROCEEDINGS                         48

  2   I’m not making that decision yet, but prioritize,

  3   okay?

  4               MR. PEJIC:      Yes, Your Honor, thank you very

  5   much.

  6               THE COURT:      And then we can address it at the

  7   next, I mean by this time we’ll be able to address it

  8   at the next status conference.

  9               MS. BUTLER:       Understood, Your Honor .

 10               THE COURT:      Okay?

 11               MR. PEJIC:      Thank you, Your Honor, very good.

 12               THE COURT:      Okay, anything else that Spectrum

 13   would like to raise?

 14               MS. BROWNING: Your Honor , actually this is one

 15   other issue that we would like to raise and we have

 16   not raised this with the other side, so I apologize

 17   for that. But you had originally offered before to

 18   take on some of the motions or pending items that were

 19   in this case.       And we actually would like to propose,

 20   and obviously we’ll give, you know, this is somewhat

 21   up to GE as well, but we would like to propose that

 22   you take on the pending motion to dismiss, Mr. Hefetz

 23   as a defendant. It’s currently pending with the

 24   District Court Judge, but we, if it’s possible we

 25   would be amenable to having you tak e that over and
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page52
                                                                50ofof55
                                                                       53
  1                               PROCEEDINGS                         49

  2   decide it?

  3               THE COURT:      Okay, so why don’t you all discuss

  4   that, if you want me to handle that motion you can

  5   submit a consent for a particular motion and you can

  6   submit that at any time, okay?              But you don’t have to

  7   make any decisions righ t now, if you want that to

  8   happen then submit that I would say, what’s the date

  9   of that motion, that was --

 10               MR. PEJIC:      This is Mr. Pejic, it was this

 11   spring, Your Honor , I apologize, this just became

 12   apparent during the discussion today, but I don’t have

 13   the docket number. We’re happy to provide it to Your

 14   Honor.

 15               THE COURT:      Hold on, I have the partial motion

 16   to dismiss the counterclaim.

 17               MR. PEJIC:      Yes, that would be the pleading,

 18   Your Honor .

 19               MS. BROWNING:       Right, with discovery advancing

 20   we just would like the ruling on Hefetz, you know,

 21   being in the case, and also to insure that there are

 22   no, you know, documents being withheld because he is

 23   still pending with this motion.

 24               THE COURT:      Yeah, hold on a second. Okay,

 25   well, regardle ss, if you want me to do it and you want
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page53
                                                                51ofof55
                                                                       53
  1                               PROCEEDINGS                         50

  2   a consent for that particular motion, you should

  3   submit the consent form within a week.

  4               MS. BUTLER:      And, Your Honor, this is Marla

  5   Butler for the defendants, and we’ll obviously talk to our

  6   clients about what they’d like to do in that regard.

  7               THE COURT:     Absolutely, no repercussions if you

  8   don’t consent, there’s no problem if you don’t want to. If

  9   you want to, you can and Judge Broderick will sign, you

 10   know, sign off on it.

 11               MS. BUTLER:     And, Your Honor, just to the point

 12   that Ms. Browning made, so Mr. Hefetz, we have made

 13   clear to Spectrum that he will be made available for

 14   deposition.      We are representing him, we have searched

 15   his files, there’s no Hefetz documents that are being

 16   withheld on the basis of, you know, him not being a

 17   party to this case. So there’s no substantive

 18   consequence to that ruling not having been decided

 19   yet, just so that that’s clear.

 20               THE COURT:      There’s no rush from

 21   (indiscernible).

 22               MS. BUTLER:      Exactly, Your Honor, because we

 23   are, we’re representing him, he’s going to appear for

 24   deposition , we searched his documents.

 25               THE COURT:      Okay, that’s fine. So like I said,
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page54
                                                                52ofof55
                                                                       53
  1                               PROCEEDINGS                         51

  2   there’s no, there’s no repercussions for not

  3   consenting, if you want to, you can.                So you can think

  4   about that, all right?

  5               MS. BROWNING:       Thank you, Your Honor.

  6               THE COURT:      Okay, anything else from GE?

  7               MS. BUTLER:      Nothing from us.         Mr. Godshalk,

  8   have I left anything off?

  9               MR. GODSHALK:       No, I don’t believe so.

 10               MS. BUTLER:      Have a great July 4, Your Honor.

 11               THE COURT:      Okay, great, ha ve a good July 4,

 12   everyone, we’re adjourned.

 13               (Whereupon, the matter is adjourned.)

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case
 Case1:18-cv-11386-VSB-KHP
      1:18-cv-11386-VSB-KHP Document
                             Document306-1 Filed07/23/21
                                      308 Filed  07/22/21 Page
                                                           Page55
                                                                53ofof55
                                                                       53
  1                                                                   52

  2

  3                        C E R T I F I C A T E

  4

  5               I, Carole Ludwig, certify that the foregoing

  6   transcript of proceedings in the case of Spectrum Dynamics

  7   Medical Limited v. General Electric Company et al, Docket #

  8   18-cv-11386-VSB-KHP, was prepared using digital

  9   transcription software and is a true and accurate record of

 10   the proceedings.

 11

 12

 13

 14   Signature_______________________________
                         _________________

 15                      Carole Ludwig

 16   Date:      July 1, 2021

 17

 18

 19

 20

 21

 22

 23

 24

 25
